Title: Abigail Adams to John Adams, 13 February 1779
From: Adams, Abigail
To: Adams, John



My Dearest Friend

Febry. 13. 1779


This is the Anniversary of a very melancholy Day to me, it rose upon me this morning with the recollection of Scenes too tender to Name.—Your own Sensibility will supply your Memory and dictate to your pen a kind remembrance of those dear connections to whom you waved an adeiu, whilst the full Heart and weeping Eye followed your foot steps till intervening objects obstructed the Sight.
This Anniversary shall ever be more particularly Devoted to my Friend till the happy Day arrives that shall give him back to me again. Heaven grant that it may not be far distant, and that the blessings which he has so unweariedly and constantly sought after may crown his Labours and bless his country.
It is with double pleasure that I hold my pen this day to acquaint my Friend that I have had a rich feast indeed, by the Miflin privateer, which arrived here the 8th of this month and brought his Letters of 9 of Sepbr., 23 of october, 2d of November, 2d of December all together making more than I have received since your absence at one time. The Hankerchiefs in which the were tied felt to me like the return of an absent Friend—tis Natural to feel an affection for every thing which belongs to those we love, and most so when the object is far—far distant from us.
You chide me for my complaints, when in reality I had so little occasion for them. I must intreat you to attribute it to the real cause—an over anxious Solicitude to hear of your welfare, and an ill grounded fear least multiplicity of publick cares, and avocations might render you less attentive to your pen than I could wish. But bury my dear Sir, in oblivion every expression of complaint—erase them from the Letters which contain them, as I have from my mind every Idea so contrary to that regard and affection you have ever manifested towards me.—Have you a coppy of your Letter December the 2d. Some dissagreable circumstances had agitated your mind News from Rhoad Island—or what? Why was I not by to sooth my Friend to placidness—but I unhappily had contributed to it. With this consideration I read those passages, which would have been omited had the Letter been coppied.
And does my Friend think that there are no hopes of peace? Must we still endure the Desolations of war with all the direfull consequences attending it.—I fear we must and that America is less and less worthy of the blessings of peace.
Luxery that bainfull poison has unstrung and enfeabled her sons. The soft penetrating plague has insinuated itself into the freeborn mind, blasting that noble ardor, that impatient Scorn of base subjection which formerly distinguished your Native Land, and the Benevolent wish of general good is swallowed up by a Narrow selfish Spirit, by a spirit of oppression and extortion.
Nourished and supported by the flood of paper which has nearly overwhelmed us, and which depreciates in proportion to the exertions to save it, and tho so necessary to us is of less value than any commodity whatever, yet the demand for it is beyond conception, and those to whom great sums of it have fallen, or been acquired, vest it in Luxurys, dissapate it in Extravagance, realize it at any rate. But I hope the time is not far distant when we shall in some measure be extricated from our present difficulties and a more virtuous spirit succeed the unfealing dissapation which at present prevails, And America shine with virtuous citizens as much as she now deplores her degenerate sons.

Enclosed you will find a Letter wrote at your request, and if rewarded by your approbation it will abundantly gratify your
Portia

